          Case 1:20-mj-12954-UA Document 1 Filed 12/03/20 Page 1 of 6

                                                              Original

Approved: ____________ ___________________
          RUSHMI BHASKARAN
          Assistant United States Attorney

Before:      HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge

                                                   20 MAG 12954
             Southern District of New York

------------------------------------X
                                    :                COMPLAINT
UNITED STATES OF AMERICA            :
                                    :                Violations of
          -v.-                      :                21 U.S.C. § 841; 18
                                    :                U.S.C. §§ 924(c)
TOMMY PEREZ,                        :                and 2
                                    :
                Defendant.          :                COUNTIES OF
                                    :                OFFENSE:
----------------------------------- X                BRONX, WESTCHESTER

SOUTHERN DISTRICT OF NEW YORK, ss.:

     MAXINE MENDEZ, being duly sworn, deposes and says that she is
a Task Force Officer (“TFO”) with the U.S. Drug Enforcement
Administration (“DEA”), and charges as follows:

                               COUNT ONE
           (Possession with Intent to Distribute Narcotics)

     1.   On or about December 2, 2020, in the Southern District
of New York and elsewhere, TOMMY PEREZ, the defendant,
intentionally and knowingly distributed and possessed with intent
to distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1).

     2.   The controlled substance involved in the offense was 400
grams and more of mixtures and substances containing a detectable
amount of fentanyl.

   (Title 21, United States Code, Sections 812, 841(a)(1), and
     841(b)(1)(A); Title 18, United States Code, Section 2.)




                                      1
       Case 1:20-mj-12954-UA Document 1 Filed 12/03/20 Page 2 of 6



                              COUNT TWO
                         (Firearms Offense)

     3.   On or about December 2, 2020, in the Southern District
of New York and elsewhere, TOMMY PEREZ, the defendant, during and
in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, namely, the narcotics
offense charged in Count One of this Complaint, knowingly did use
and carry a firearm, and, in furtherance of such crime, did possess
a firearm, and did aid and abet the use, carrying and possession
of a firearm.

 (Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2.)

                            COUNT THREE
                (Felon in Possession of a Firearm)

     4.   On or about December 2, 2020, in the Southern District
of New York and elsewhere, TOMMY PEREZ, the defendant, knowing
that he had previously been convicted in a court of a crime
punishable by a term of imprisonment exceeding one year, did
knowingly and intentionally possess in and affecting commerce a
firearm, to wit, a .22 caliber Rom revolver, which previously had
been shipped and transported in interstate and foreign commerce.

       (Title 18, United States Code, Sections 922(g)(1).)

     The bases for my knowledge of the foregoing charge are, in
part, as follows:

     5.   I am a Task Force Officer with the DEA and an
Investigator with the New York State Police Department. I have
been personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

     6.   Based on my involvement in this investigation, my review
of law enforcement reports and records, and my conversations with
other law enforcement officers, I have learned, in substance and
in part, the following, among other things:

                                   2
      Case 1:20-mj-12954-UA Document 1 Filed 12/03/20 Page 3 of 6



          a. On or about December 2, 2020, I and other law
enforcement officers observed a particular vehicle (“Vehicle-1”)
driving from Yonkers to the Bronx on the Cross County Parkway.
At approximately 4:55 p.m., law enforcement observed Vehicle-1
switch lanes without signaling, which is a violation of New York
Vehicle and Traffic Law Section 1163-A. Based on this traffic
violation, law enforcement officers conducted a traffic stop of
Vehicle-1. The driver and sole occupant of Vehicle-1 was later
identified as TOMMY PEREZ, the defendant.

          b.    A law enforcement officer (“Officer-1”) approached
Vehicle-1 and asked PEREZ, in substance and in part, whether PEREZ
had any contraband on him. PEREZ responded, in substance and in
part, that he had a “22,” which based on Officer-1’s training and
experience, Officer-1 understood to be a .22 caliber firearm.
PEREZ was then placed under arrest.

          c. Law enforcement searched PEREZ incident to his
arrest, and recovered .22 caliber revolver manufactured by Rom,
(“Firearm-1”) in the front pocket of PEREZ’s sweatshirt. Firearm-
1 contained approximately five rounds of ammunition, and indicates
on its face that it was manufactured in Florida. Furthermore, I
have learned from a Special Agent from the Bureau of Alcohol,
Tobacco, Firearms and Explosives, who is familiar with the
manufacturing of firearms, that Firearm-1 was not manufactured in
the State of New York. Firearm-1 is depicted below:




          d. After PEREZ was placed under arrest, Officer-1
asked PEREZ whether there was any other contraband in Vehicle-1.
PEREZ stated, in substance and in part, that there was “something”
in a white plastic bag in Vehicle-1. PEREZ consented to the law
enforcement officers searching Vehicle-1.         Law enforcement

                                  3
      Case 1:20-mj-12954-UA Document 1 Filed 12/03/20 Page 4 of 6



searched Vehicle-1 and found a white plastic bag (“Bag-1”), which
contained a white powdery substance.      Law enforcement later
weighed that substance at 999 grams, and it field tested positive
for fentanyl. Bag-1 is depicted below.




          e. PEREZ was provided with his Miranda rights, waived
those rights orally and in writing, and agreed to speak with law
enforcement. PEREZ also provided law enforcement with consent to
search his apartment (“Apartment-1”) in the Bronx.     There, law
enforcement found two infant formula cans (the “Cans”) containing
2 kilograms of a substance that PEREZ identified as a cutting
agent to mix narcotics. Based on my training and experience, I
believe that the substance in the Cans to be fentanyl or heroin
mixed with cutting agents.




          f. Law    enforcement   recovered   paraphernalia   from
Apartment-1 that, based on my training and experience, is commonly
used in narcotics distribution, including a money counter, a
scale, and glassine bags.



                                  4
      Case 1:20-mj-12954-UA Document 1 Filed 12/03/20 Page 5 of 6



          g. PEREZ provided law enforcement with consent to
search his cell phone (“Phone-1”). Based on a preliminary review
of Phone-1, law enforcement found photographs and videos of bulk
currency, which based on my training and experience, are bundled
in a manner consistent with how narcotics traffickers commonly
bundle proceeds from narcotics sales.




          h.    In his Mirandized, post-arrest interview, PEREZ
admitted, in   substance and in part, that (1) he intended to sell
Firearm-1 to   another person for $5,000, and (2) that he has been
distributing   narcotics, specifically cocaine, for approximately
the last two   months.

          i. I have reviewed criminal history records related to
PEREZ, which show that, on or about January 2, 2001, in the United
States District Court for the Southern District of New York, PEREZ
was convicted of participating in a racketeering enterprise and
narcotics conspiracy, which are each punishable by imprisonment
for more than one year. At his December 15, 2000 sentencing for
these offenses, for which PEREZ was present, PEREZ was sentenced
to a 50-month term of imprisonment.

          j. Incident to PEREZ’s arrest, law enforcement found
a New York state identification card for “Tommy Perez,” which
contains a photograph that appears to be PEREZ.




                                  5
       Case 1:20-mj-12954-UA Document 1 Filed 12/03/20 Page 6 of 6



     WHEREFORE, I respectfully request that TOMMY PEREZ,             the
defendant, be imprisoned or bailed, as the case may be.

                                 /s/
                           __________________________________
                           MAXINE MENDEZ
                           Task Force Officer
                           U.S. Drug Enforcement Administration


Sworn to me through the transmission of this
Affidavit by reliable electronic means, pursuant to
Federal Rules of Criminal Procedure 41(d)(3) and 4.1, this
3rd day of December, 2020



_____________________________________
THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   6
